              Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 1 of 17




 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA
  ------------------------------------------------------------------- X
 DANI BUTLER
 1312 Turtle Cove, Ballwin, MO 63011;
 YOUNG HWA CHUNG KIM
 1750 Elmhurst Road #427, Des Plains, IL 60019;
                                                                          Case no. 20-cv-2514
                                 and
 CHUN KOOK KIM
 50 Yorktown Shopping Center # 349, Lombard, IL 60148

                                          Plaintiffs,
                          -against-
 DEMOCRATIC PEOPLE’S REPUBLIC OF KOREA
 a/k/a North Korea
 c/o Foreign Minister Ri Son-gwon
 Ministry of Foreign Affairs
 Jung song-dong; Central District
 Pyong Yang, DRK

                                          Defendant.

 ------------------------------------------------------------------- X



                                                COMPLAINT

        Plaintiffs, by their counsel, complain of the Defendant, and hereby allege for their

Complaint as follows:


                                             INTRODUCTION

        1.       This is a civil action for wrongful death, personal injury and related torts pursuant

to the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602, et seq., brought by United

States citizens whose husband and father, Reverend Kim Dong Shik (“Reverend Kim”), was
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 2 of 17




abducted on January 16, 2000 by officials, employees and agents of Defendant Democratic

People’s Republic of Korea (“North Korea”), and was then tortured and murdered (the

“Kidnapping and Murder”).

       2.      Other members of the family of Reverend Kim have previously filed suit in this

Court regarding the Kidnapping and Murder. Following a decision from the D.C. Circuit Court of

Appeals determining North Korea’s liability for the Kidnapping and Murder, Han Kim v.

Democratic People’s Republic of Korea, 413 U.S. App. D.C. 356 (2014), this Court entered

judgment in favor of those relatives for the damages they each had suffered. Han Kim v.

Democratic People's Republic of Korea, 87 F. Supp. 3d 286 (D.D.C. 2015).

       3.      This Court previously found the Defendant North Korea liable for the Kidnapping

and Murder of Reverend Kim and issued a judgment against them, in favor of Reverend Kim’s

son Han Kim in the amount of $15 million in compensatory damages, and in favor of Reverend

Kim’s brother Yong Kim in the amount of $15 million in compensatory damages, plus $300

million in punitive damages. Han Kim v. Democratic People's Republic of Korea, 87 F. Supp. 3d

286 (D.D.C. 2015) (“Prior Judgment”).


                                 JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1330-1332, 1367, 1605 note, and 1605A(a). Venue is proper in this Court pursuant to 28 U.S.C.

§ 1391(f)(4) and the rules of pendent venue.

                                          THE PARTIES

       5.      Plaintiff Dani Butler is the daughter of Reverend Kim. Plaintiff Dani Butler became

an American citizen in June 2004 and remains today a United States citizen. As the result of her

father’s abduction, torture and murder, Plaintiff Dani Butler has experienced the loss of her father’s

                                                 -2-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 3 of 17




society, companionship, comfort, advice and counsel and has suffered severe mental anguish,

extreme emotional distress and solatium damages.

       6.      Plaintiff Young Hwa Chung Kim was the wife of Reverend Kim. Plaintiff Young

Hwa Chung Kim became an American citizen in 2007 and remains a United States citizen today.

As the result of her husband’s abduction, torture and murder, Plaintiff Young Hwa Chung Kim

experienced the loss of her husband’s society, companionship, comfort, advice and counsel and

has suffered severe mental anguish, extreme emotional distress and solatium damages.

       7.      Chun Kook Kim is the son of Reverend Kim and the stepbrother of Plaintiff Dani

Butler. Plaintiff Chun Kook Kim became an American citizen in 2007 and remains a United States

citizen today. As the result of his father’s torture and murder, Plaintiff Han Kim has experienced

the loss of his father’s society, companionship, comfort, advice and counsel and has suffered

severe mental anguish, extreme emotional distress and solatium damages.

       8.      Defendant Democratic People’s Republic of Korea (“North Korea”), through its

officials, employees and agents, intentionally ordered, directed and caused the torture and murder

of Reverend Kim and the resulting harm to Plaintiffs herein.

       9.      Defendant North Korea is a foreign state within the meaning of 28 U.S.C. § 1603.


                                     UNDERLYING FACTS

A.     Relevant Background

       10.     Defendant North Korea is a one-party totalitarian state modeled as a Stalinist

dictatorship. North Korea’s supreme leader Kim Jong-un rules over his citizens with an iron fist,

limits all political and economic freedoms and tolerates no dissent. Every aspect of social, political,

and economic life is tightly controlled by the state. Human rights organizations have identified

North Korea as one of the most repressive regimes in the world, with a brutal record of human
                                                 -3-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 4 of 17




rights violations. Those who have managed to escape from North Korea have reported that torture,

starvation, rape, medical experimentation, forced labor and murder are utilized by the regime and

its security services to maintain control over the population. The death penalty is regularly imposed

on those accused of even minor political infractions against the state.

       11.     In another case, this Court has recently described the testimony of an expert about

the North Korean regime as follows:

       A deeply knowledgeable expert from the Fletcher School of Law and Diplomacy
       at Tufts University describes North Korea as “unique” in the world today: North
       Korea is the “most advanced, most perfected totalitarian state in world history,”
       H’rg Tr. (Rough) at 105, 110 (Expert Prof. Sung-Yoon Lee), and has “perfected its
       means of terrorizing” both its own people and others, id. at 111. The dictator who
       leads North Korea, and his cronies, “show[] no regard for human life,” id. at 127,
       creating, for example, a “manmade…famine” in the late 1990s that killed “upwards
       of 2 million people,” id., and maintaining “political prisoner concentration camps,”
       id. at 110, such that “North Korean escapees” tell “a consistent story” of “a life of
       extreme deprivation and repression,” id. at 111. Moreover, North Korea is
       “unprecedented” in its state sponsorship of “elicit activities, like proliferation of
       weapons of mass destruction, counterfeiting U.S. dollars, [and] the production and
       sale of drugs like opium, heroin, and meth[amphetamines].” Id. at 106. Indeed,
       North Korea is the world’s “leading” and “best qualified candidate for indictment”
       at the International Criminal Court for crimes against humanity. Id. at 122. An
       American family, the Warmbiers, experienced North Korea’s brutality first-hand
       when North Korea seized their son to use as a pawn in that totalitarian state’s global
       shenanigans and face-off with the United States. As Otto’s mother said, “there’s
       evil in this world,” id. at 82 (C.W.), and “[i]t’s North Korea,” id.

Warmbier, 356 F. Supp. 3d at 36.

       12.     Defendant North Korea has frequently abducted and imprisoned foreign citizens.

In 2002, North Korea publicly admitted that its security services had engaged in the kidnapping of

Japanese citizens between 1977 and 1983. While some surviving victims and their families were

allowed to leave North Korea and return to Japan, numerous other cases of Japanese detainees

remain unresolved. In October 2005, North Korea acknowledged for the first time having

                                                 -4-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 5 of 17




kidnapped South Korean citizens in previous decades, claiming that several abductees, as well as

several POWs from the Korean War, were still alive in North Korea. South Korea asserts that

nearly 500 of its citizens have been abducted and imprisoned by North Korea since the end of

World War II.

       13.      Pursuant to the official policy of North Korea prior to and leading up to Reverend

Kim’s abduction, torture and murder, North Korea’s official security services actively hunted

down and abducted refugees and defectors who had crossed into China, as well as other perceived

enemies of the regime, and brought these captives to North Korea where they were imprisoned,

tortured and frequently murdered. The U.S. Department of State has confirmed that North Korea

vigilantly pursues and abducts refugees and defectors wherever they can locate them:

       NGO, think tank, and press reports indicated the government was responsible for
       disappearances. South Korean media reported Ministry of State Security agents
       were dispatched to cities in China near the DPRK border to kidnap and forcibly
       return refugees. According to international press reports, North Korea may have
       also kidnapped defectors traveling in China after relocating to South Korea. In some
       cases North Korea reportedly forced these defectors’ family members to encourage
       the defectors to travel to China in order to capture them….

       South Korean government and media reports noted the DPRK also kidnapped other
       foreign nationals from locations abroad in the 1970s and 1980s. The DPRK
       continued to deny its involvement in the kidnappings. The UN special rapporteur
       on the situation of human rights in the DPRK reported South Korea officially
       recognized 516 South Korean civilians abducted by DPRK authorities since the end
       of the Korean War with thousands more unaccounted for. South Korean NGOs
       estimated that 20,000 civilians abducted by the DPRK during the Korean War
       remained in the North or had died.

U.S. State Department publication, 2019 Country Reports on Human Rights Practices:

Democratic People’s Republic of Korea.

       14.      The U.S. Department of State has also confirmed that those imprisoned in North

Korea are subjected to torture and physical abuse:

                                                -5-
            Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 6 of 17




      Methods of torture and other abuse reportedly included severe beatings, electric
      shock, prolonged periods of exposure to the elements, humiliations such as public
      nakedness, confinement for up to several weeks in small “punishment cells” in
      which prisoners were unable to stand upright or lie down, being forced to kneel or
      sit immobilized for long periods, being hung by the wrists, being forced to stand up
      and sit down to the point of collapse, and forcing mothers recently repatriated from
      China to watch the infanticide of their newborn infants. Defectors continued to
      report that many prisoners died from torture, disease, starvation, exposure to the
      elements, or a combination of these causes.

      During the year Shin Dong-hyuk, a defector born and confined in a political prison
      camp in Kaechon in South Pyongan Province for 22 years, explained that beatings
      and torture were a common occurrence within the camp. Shin reported that he was
      tortured with hot coals while being hung from the ceiling after members of his
      family tried to escape from the camp.

      In 2006 a defector reported that, upon his repatriation from China in 2000,
      authorities forced him to crouch for long periods of time with a wooden pole placed
      between his calves and thighs; while crouching, booted guards would stomp on the
      top of his legs, crushing his toes and hyperextending his knees. He also reported
      that interrogators forced him to kneel forward onto fire-heated iron plates.

      In 2005 a defector reported that she lost the use of her feet due to severe beatings
      she received from police for attempting to leave the country…. Reports indicated
      that conditions in the political prison camps were harsh. Systematic and severe
      human rights abuses occurred throughout the prison and detention system.
      Detainees and prisoners consistently reported violence and torture. According to
      refugees, in some places of detention, prisoners received little or no food and were
      denied medical care.

U.S. State Department publication, 2007 Country Reports on Human Rights Practices:

Democratic People’s Republic of Korea.

      15.    More recently, the U.S. Department of State has reported:

      Numerous defector accounts and NGO reports described the use of torture by
      authorities in several detention facilities. Methods of torture and other abuse
      reportedly included severe beatings; electric shock; prolonged periods of exposure
      to the elements; humiliations such as public nakedness; confinement for up to
      several weeks in small “punishment cells” in which prisoners were unable to stand

                                              -6-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 7 of 17




       upright or lie down; being forced to kneel or sit immobilized for long periods; being
       hung by the wrists; water torture; and being forced to stand up and sit down to the
       point of collapse, including “pumps,” or being forced to repeatedly squat and stand
       with the person’s hands behind their back. Defectors continued to report many
       prisoners died from torture, disease, starvation, exposure to the elements, or a
       combination of these causes. Detainees in reeducation through labor camps
       reported the state forced them to perform difficult physical labor under harsh
       conditions….

       Defectors noted they did not expect many prisoners in political prison camps and
       the detention system to survive. Detainees and prisoners consistently reported
       violence and torture. Defectors described witnessing public executions in political
       prison camps. According to defectors, prisoners received little to no food or medical
       care in some places of detention. Sanitation was poor, and former labor camp
       inmates reported they had no changes of clothing during their incarceration and
       were rarely able to bathe or wash their clothing. The South Korean and international
       press reported that the kyohwaso re-education camps held populations of up to
       thousands of political prisoners, economic criminals, and ordinary criminals.

U.S. Department of State Publication, 2018 Country Reports on Human Rights Practices, available

at https://www.state.gov/report/custom/d23bd6e07e/ (last accessed Sept. 6, 2020).


B.     The Abduction, Torture and Murder of Reverend Kim

       16.    Reverend Kim was born in South Korea in 1947. He graduated Koshin University

in Pusan and was ordained as a Presbyterian minister. He was the father of two children from his

first marriage and adopted five additional children with his second wife, Plaintiff Young Hwa

Chung Kim. Reverend Kim was employed for many years as a minister in South Korea on behalf

of the Chicago Evangelical Holiness Church, a Korean-American church located in Illinois.

       17.    In 1993 Reverend Kim traveled to China to continue his work as a missionary

providing humanitarian and religious services to the families of North Korean defectors and

refugees who had fled across the Sino-Korean border seeking asylum.



                                                -7-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 8 of 17




       18.     At the time, tens of thousands of North Koreans were living in China after fleeing

the dismal humanitarian conditions and political oppression in their homeland. There have been

famines, starvation and widespread shortages of basic food supplies in North Korea for decades.

Humanitarian conditions and health care in neighboring China are known to be of a much higher

standard and many North Korean citizens have risked arrest and imprisonment to escape to China

in order to feed themselves and care for their families. They seek to escape the repressive North

Korean government.

       19.     In the Chinese town of Yunji, Reverend Kim set up numerous refugee shelters and

a school for expatriate North Korean children and handicapped persons. He named the school “The

School of Love.”

       20.     During this period and continuing until today, North Korea and its security agencies

took steps to stop the flow of defectors and refugees to China, which were a political

embarrassment, sullied its international image and undermined the control of this totalitarian

regime over its population. North Korea increased its military patrols along the Chinese border to

thwart the defections of its citizens. Moreover, the North Korean security services gathered

information against those seeking to defect and carried out pre-emptive arrests and imprisonments.

North Korean border guards had and maintain a policy of shooting to kill anyone attempting to

escape North Korea for China. In addition, the security services organized squads of agents who

crossed into Chinese border towns in order to hunt down North Koreans who had fled. These

agents frequently disguised themselves as refugees and infiltrated the shelters and hide-outs of

those who had successfully reached China. Once located, the agents abducted the refugees and

defectors and forcibly brought them back to North Korea where they were imprisoned in harsh

labor camps, tortured, underwent “re-education” programs and in many instances were executed.



                                               -8-
               Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 9 of 17




The most severe sentences and treatment were inflicted by North Korea on Christian activists and

missionaries or those who attempted to make their way to South Korea, North Korea’s chief

enemy.

         21.    The North Korean security service learned of Reverend Kim’s activities on behalf

of the defectors and refugees and decided to abduct him and bring him to North Korea to terminate

his work on behalf of those who had escaped.

         22.    In April 1999, an agent of the North Korean security services, who used the

pseudonym “Lee Sun Hee” made Reverend Kim’s acquaintance while posing as a defector. For

ten months she kept in close contact with Reverend Kim and reported to her superiors in the North

Korean security services on his activities as an abduction plan was being organized by her North

Korean superiors. According to a later confession of a member of the abduction squad, Kim Hak

Ju, who was eventually arrested and prosecuted in South Korea for his role in the kidnapping,

undercover operative Lee Sun Hee operated pursuant to instructions from a senior North Korean

state security official. This official also was eventually charged by South Korea with abducting

defectors and others deemed to be working against the interest of the North Korean government.

         23.    On January 16, 2000, Lee Sun Hee arranged to meet with Reverend Kim at a

restaurant under the pretext of introducing him to two other recent defectors. After eating a meal

together and leaving the restaurant, Reverend Kim was suddenly forced inside a taxi by North

Korean security agents.

         24.    As Reverend Kim was violently thrown into the front seat of a taxi, two of the

abductors jumped in the back and forced the cabbie to drive off. The taxi drove Reverend Kim out

of Yunji city and into the town of Sanhe. The North Korean security agents then transferred him




                                               -9-
               Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 10 of 17




to another car that transported him to the Sino-Korean border near the crossing on the Tumen

River. The abductors then took Reverend Kim across the border to North Korea.

         25.     Reverend Kim was imprisoned in a labor camp in North Korea for political

detainees where he underwent brutal torture by officers, employees and agents of Defendant North

Korea.

         26.     Officers, employees and agents of Defendant North Korea demanded that Reverend

Kim renounce his religious beliefs and adopt “Juche,” the official political ideology of the North

Korean government authored by the Kim regime.

         27.     When Reverend Kim refused to adopt the Juche ideology he was punished by being

deprived of all food by his jailers, who were officers, employees and agents of Defendant North

Korea.

         28.     Reverend Kim died as the result of starvation, physical and psychological abuse

and torture inflicted upon him during his imprisonment by officers, employees and agents of

Defendant North Korea.

         29.     Although the exact date and location of Reverend Kim’s death are not known, his

remains are believed to be in People’s Army Camp 91, a North Korean garrison in Sangwon, a

suburb on the outskirts of Pyongyang.

         30.     In 2005, several former North Korean agents residing in South Korea were

uncovered and arrested by South Korean law enforcement officials and prosecuted for abducting

refugees and defectors who had escaped to China. From these agents’ accounts, information

concerning Reverend Kim’s arrest, torture and murder were provided to human rights

organizations and to Plaintiffs. Specifically, Plaintiffs learned that Reverend Kim had been taken




                                               -10-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 11 of 17




to North Korea and tortured to death by officers, employees and agents of Defendant North Korea

acting within their office, employment and agency.


C.     Prior Judgment

       31.     Reverend Kim’s brother, Yong Seok Kim and his oldest son Han Kim brought suit

in this Court against Defendant for the damages they suffered as a result of his abduction, torture

and killing. On April 9, 2015, the Court found Defendant liable and awarded the Kim plaintiffs a

judgment in the amount of $330 million, comprised of $15 million compensatory damages for

each plaintiff, and $300 million punitive damages. Han Kim v. Democratic People's Republic of

Korea, 87 F. Supp. 3d 286 (D.D.C. 2015). See also Choe Sang-Hun, New York Times, 2016,

“After 15 Years, Legal Victory for Family of Pastor Believed Abducted by North Korea”,

https://www.nytimes.com/2015/04/16/world/asia/after-15-years-victory-of-sorts-for-family-of-

pastor-believed-abducted-by-north-korea.html) (last accessed Sept. 6, 2020).

       32.     Plaintiffs in the present action are all other immediate family members of Reverend

Kim who were not included in the previous action. They have also suffered great mental and

emotional anguish as a result of the Kidnapping and Murder of Reverend Kim.

       33.     Plaintiffs are entitled to solatium damages for the injuries to their relatives. Braun

v. Islamic Rep. of Iran, 228 F. Supp. 3d 64, 78, 82-86 (D.D.C. 2017); Campuzano, DE 51, 281 F.

Supp. 2d at 273-74; see also id. at 276-77 (awarding solatium damages to immediate family

members of other victims); Salzman v. Islamic Republic of Iran, 2019 U.S. Dist. LEXIS 163632,

2019 WL 4673761 (D.D.C. 2019) (awarding solatium damages to additional family members who

had not been plaintiffs in prior lawsuit).

       34.     Plaintiffs’ claims all plainly arise out of the conduct, transaction, or occurrence that

formed the basis of the Prior Judgment.

                                                -11-
              Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 12 of 17




        35.       Defendant named herein was the same defendant named in the Prior Judgment.

They all received timely and proper notice of the action leading to the Prior Judgment and had a

full and fair opportunity to contest liability in that action.

        36.       Defendant is collaterally estopped by the Prior Judgment from contesting liability

in this action.

        37.       Defendant knew or should have known that the immediate relatives of the plaintiffs

in the Prior Judgment had claims against them for loss of solatium.

        38.       The complaint leading to the Prior Judgment and the litigation that followed fell

within the limitations period adequately notified Defendant of the basis for liability that Plaintiffs

herein advance in this action.

        39.       Defendant was subjected to no prejudice by the Prior Judgment and the action

leading to it action and are subject to no prejudice by this action.

        40.       This action is timely. See Van Beneden v. Al-Sanusi, 709 F.3d 1165, 1168-69 (D.C.

Cir. 2013).

        41.       This action is not barred by any statute of limitations unless Defendant appears and

successfully asserts such an affirmative defense, see Maalouf v. Islamic Republic of Iran, 923 F.3d

1095 (D.C. Cir. 2019) (holding FSIA’s statute of limitations is an affirmative defense, not a

jurisdictional bar, and cannot be raised sua sponte by a court).


D.      Plaintiffs Rely on Evidence Submitted in Support of Prior Judgment

        42.       In this action, Plaintiffs will rely on the evidence submitted in support of the Prior

Judgment, Kim v. Democratic People’s Republic of Korea, DDC case number 09-cv-648,

including the following docket entries from that case: 16, 17, 18, 19, 20, 22, 23, 24, 26, 29, 30, 31,



                                                   -12-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 13 of 17




32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 50, 54, 55, and all evidence relied upon by

the Court in that case.


                                FIRST CLAIM FOR RELIEF
                          FOR DAMAGES UNDER 28 U.S.C. §1605A(c)

       43.     The allegations set forth in the preceding paragraphs are incorporated by reference

as though fully set forth herein.

       44.     North Korea was first designated as a state sponsor of terrorism by the State

Department in 1988. See Notice, Determination Pursuant to Section 6(j) of the Export

Administration Act of 1979; North Korea, 53 Fed. Reg. 3477-01 (Feb. 5, 1988). The State

Department rescinded that determination in 2008. Notice, Rescission of Determination Regarding

North Korea, 73 Fed. Reg. 63540-01 (Oct. 24, 2008). The State Department re-designated North

Korea as a state sponsor of terrorism in November 2017, and that designation has not been

rescinded. See Notice, Democratic People's Republic of Korea (DPRK) Designation as a State

Sponsor of Terrorism (SST), 82 Fed. Reg. 56100-01 (Nov. 27, 2017). North Korea thus either

“remains so designated” 28 U.S.C. § 1605A(a)(2)(A)(i)(I), see Warmbier v. Democratic People’s

Republic of Korea, 356 F. Supp. 3d 30, 44 (D.D.C. 2018) or “was so designated within the 6-

month period before the claim is filed.” 28 U.S.C. § 1605A(a)(2)(A)(i)(I).

       45.     Defendant North Korea, through its officials, employees and agents intentionally

ordered, directed and caused the torture and murder of Reverend Kim.

       46.     Defendants’ treatment of Reverend Kim constituted torture within the meaning of

28 U.S.C. § 1605A.

       47.     Defendants’ murder of Reverend Kim constituted an extrajudicial killing within the

meaning of 28 U.S.C. § 1605A.


                                               -13-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 14 of 17




       48.     The abduction, torture and murder of Reverend Kim by Defendant caused his

daughter, Plaintiff Dani Butler, severe harm, including the loss of her father’s society,

companionship, comfort, advice and counsel and severe mental anguish, extreme emotional

distress and solatium damages

       49.     The abduction, torture and murder of Reverend Kim by Defendant caused his wife,

Plaintiff Young Hwa Chung Kim, severe harm, including the loss of her husband’s society,

companionship, comfort, advice and counsel and severe mental anguish, extreme emotional

distress and solatium damages.

       50.     The abduction, torture and murder of Reverend Kim by Defendant caused his son,

Plaintiff Chun Kook Kim, severe harm, including the loss of his father’s society, companionship,

comfort, advice and counsel and severe mental anguish, extreme emotional distress and solatium

damages.

       51.     The abduction, torture and murder of Reverend Kim by Defendant caused Plaintiffs

severe injury, including: pecuniary loss and loss of income; loss of guidance, companionship and

society; loss of consortium; severe emotional distress and mental anguish; and loss of solatium.

       52.     Plaintiffs are all U.S. citizens or U.S. nationals.

       53.     As a direct and proximate result of the conduct of Defendant, Plaintiffs suffered the

injuries and harm described herein.

       54.     Defendant is therefore liable under 28 USC 1605A(c) for the full amount of

Plaintiffs’ damages.

       55.     The conduct of Defendant was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages under

28 U.S.C. § 1605A(c).



                                                 -14-
             Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 15 of 17




                        SECOND CLAIM FOR RELIEF
            FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
           PURSUANT TO VIRGINIA, MISSOURI AND ILLINOIS OR OTHER
                             APPLICABLE LAW

       56.     The allegations set forth in the preceding paragraphs are incorporated by reference

as though fully set forth herein.

       57.     Defendant subjected Reverend Kim to abduction, kidnapping, severe physical

injury, and murder.

       58.     Defendant’s conduct was willful, outrageous and dangerous to human life, and

violates applicable criminal law, all international standards of civilized human conduct and

common decency.

       59.     Upon learning of the Kidnapping and Murder, Plaintiffs suffered severe emotional

distress in worrying about their family member Reverend Kim and/or not knowing his condition

or whereabouts.

       60.     Defendant intended to, and did in fact, terrorize Plaintiffs, and cause them

egregious emotional distress. As a result and by reason of the Kidnapping and Murder, which was

caused by the actions of Defendant described herein, Plaintiffs have suffered and will continue to

suffer terror, severe mental anguish, bereavement and grief, and injury to their feelings.

       61.     Defendant is liable for the full amount of Plaintiffs’ damages. See Campuzano, 281

F. Supp. 2d at 271, 276-77 (holding the defendants liable under intentional infliction of emotional

distress to relatives of other victims who, like Plaintiffs here, were not present at the Terrorist

Attack).

       62.     The conduct of Defendant was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages.



                                                -15-
                  Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 16 of 17




                            THIRD CLAIM FOR RELIEF
             FOR LOSS OF CONSORTIUM PURSUANT TO VIRGINIA, MISSOURI
                     AND ILLINOIS OR OTHER APPLICABLE LAW

            63.     The allegations set forth in the preceding paragraphs are incorporated by reference

as though fully set forth herein.

            64.     At all relevant times, Plaintiffs Young Hwa Chung Kim, Dani Butler and Chun

Kook Kim were, respectively, the wife and children of Reverend Kim.

            65.     As a result of the abduction, torture and murder of Reverend Kim by Defendant

Plaintiffs were deprived of the services, society and solatium of their husband and father and

suffered severe mental anguish, bereavement and grief, and injury to their feelings.

            66.     By reason of the foregoing, Plaintiffs are entitled to recover the full extent of their

damages.

            67.     Defendant’s conduct was outrageous in the extreme, wanton, willful and malicious,

and constitutes a threat to the public at large. Plaintiffs are therefore entitled to an award of punitive

damages against Defendant in an amount to be determined at trial

                                              JURY DEMAND

            Plaintiffs demand trial by jury of all issues legally triable to a jury.


                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment as follows:

            (a)     Judgment against Defendant for compensatory damages in an amount to be

determined at trial;

            (b)     Judgment against Defendant, for punitive damages in an amount to be determined

at trial;

            (c)     Plaintiffs’ costs and expenses;

                                                      -16-
            Case 1:20-cv-02514 Document 1 Filed 09/08/20 Page 17 of 17




      (d)      Plaintiffs’ attorneys fees;

      (e)      Pre-judgment and post-judgment interest; and

      (f)      Such other and further relief as the Court finds just and equitable.

Dated: September 8, 2020
       Brooklyn, New York
                                              Respectfully submitted,

                                              THE BERKMAN LAW OFFICE, LLC
                                              Counsel for Plaintiffs



                                              By:
                                                      Robert J. Tolchin
                                                      (D.C. Bar #NY0088)

                                              111 Livingston Street, Suite 1928
                                              Brooklyn, New York 11201
                                              (718) 855-3627
                                              rtolchin@berkmanlaw.com

                                              NITSANA DARSHAN-LEITNER & CO.
                                              Nitsana Darshan-Leitner*
                                              (International Counsel for Plaintiffs)
                                              11 Havatikim Street
                                              Petah Tikva, 49389
                                              Israel
                                              +972 523513953
                                              nitsanaleitner@gmail.com




      *
          Member of the Israeli Bar

                                               -17-
